DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing if the claimed “degrees” are in the dimensions of centigrade or Fahrenheit , which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 7, 10, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 3, 10 and 19, the metes and bounds of the relative adjective “low” in the term “low low-temperature” is not defined by either the claims or the specification.  Therefore, this relative adjective “low” renders claims 1, 3, 10 and 19 vague and indefinite.
In claim 2, the metes and bounds of the relative adjective “low” is not defined by at least the claims.  Therefore, this relative adjective “low” renders claim 2 vague and indefinite.
In claims 7 and 16, the metes and bounds of the relative adjective “hot” is not defined by at least the claims.  Therefore, this relative adjective “hot” renders claims 7 and 16 vague and indefinite.

 Allowable Subject Matter
The international examiner has offered at least KR 10 2018 0 115 762 A as an alleged inventive step “Y”-type reference in the Written Opinion associated w/ PCT/KR2020/002288 (i. e. the Applicants’ parent application).  While at least the English abstract associated w/ this KR 10 2018 0 115 762 A reference describes an air pollution control system that utilizes a denitration unit, this KR 10 2018 0 115 762 A does not teach or suggest the Applicants’ claimed provision and use of a “2nd denitrifier” as required by at least the Applicants’ independent claims 1 and 10.  Nor does this KR 10 2018 0 115 762 A teach or suggest the Applicants’ claimed system feature of spraying reductant into the exhaust gas provided from a low low-temperature electric precipitator for the purposes of denitrifying an exhaust gas in a denitrifier (as required in the Applicants’ independent claim 19).  The secondary references cited in this Written Opinion do not remedy the deficiencies of this KR 10 2018 0 115 762 A.  Therefore, the U. S. examiner will not offer any rejections against any of the Applicants’ independent claims (or the claims directly or indirectly dependent thereon) based on the teachings provided in this KR 10 2018 0 115 762 A reference (or any of the other less-relevant art cited and discussed in this Written Opinion).
The search of the U. S. examiner produced CA 2 672 580 A1, which describes an exhaust gas treatment train that sequentially provides and utilizes a denitration unit (2), a heat recovery unit (11), an ESP (4), a desulfurization unit (6) and a re-heater (13): please note at least the figure illustrated on the face of this CA 2 672 580 A1 as well as the description of the figure feature numbers set forth on pgs. 44 and 45 in the text of this CA 2 672 580 A1.  However, this CA 2 672 580 A1 does not teach or suggest the Applicants’ claimed provision and use of a “2nd denitrifier” as required by at least the Applicants’ independent claims 1 and 10.  Nor does this CA 2 672 580 A1 teach or suggest the Applicants’ claimed system feature of spraying reductant into the exhaust gas provided from a low low-temperature electric precipitator for the purposes of denitrifying an exhaust gas in a denitrifier (as required in the Applicants’ independent claim 19).  Therefore, the U. S. examiner will not offer any rejections against any of the Applicants’ independent claims (or the claims directly or indirectly dependent thereon) based on the teachings provided in this CA 2 672 580 A1 reference.
In conclusion, all of the Applicants’ independent claims (as well as the claims that are directly or indirectly dependent thereon) have been allowed over the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736